TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00624-CV


                                          K. S., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
     NO. 305,807-B, THE HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               K.S. appeals from the trial court’s decree terminating her parental rights to her

child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds for terminating her parental rights existed and

that termination was in the child’s best interest. See id. § 161.001(b)(1)(E), (N), (P), (2).

               On appeal, K.S.’s court-appointed attorney has filed a motion to withdraw and a

brief concluding that the appeal is frivolous and without merit. See Anders v. California, 386
U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

       1
        We refer to appellant, who is the mother of the child, by her initials only. See Tex.
Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel

has certified to this Court that he provided K.S. with a copy of the Anders brief and motion to

withdraw as counsel and informed her of her right to examine the appellate record and to file a

pro se brief. To date, K.S. has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders brief submitted on K.S.’s

behalf, and have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s decree terminating K.S.’s

parental rights. We deny counsel’s motion to withdraw.2



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: December 31, 2019




       2
           See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” Id. at 27. Accordingly, counsel’s obligation to K.S. has not yet been discharged. See
id. If K.S., after consulting with counsel, desires to file a petition for review, counsel should
timely file with the Texas Supreme Court “a petition for review that satisfies the standards for
an Anders brief.” See id. at 27–28.
                                                  2